DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 and 16-19, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Laurent P Luisnchi (Reg. No 75059) on 08/26/2022.


The application has been amended as follows:


1. 	(Currently amended) A vertical field-effect transistor (FET), comprising:
	a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a drain metal layer connected with a portion of the first doped region;
	a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; 
	a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; a source metal layer connected with the third doped region; and
a fourth doped region of said first material, having a fourth doping and formed between the first and second doped regions; wherein:
	the first doped region has a first width along a first direction parallel to said surface of the substrate;
the second doped region has a second width along said first direction;
the third doped region has a third width along said first direction;
	the second width being smaller than the first and third widths;
the first doped region, the second doped region, and the third doped region being of a first conductivity type.

2. (Currently amended) The vertical FET of claim 1, wherein each of the drain metal layer and the source metal layer has, in said first direction, a width larger than the second width.


11. 	(Currently amended) A vertical field-effect transistor (FET), comprising:
	a first doped region of a first material, said first doped region having a first doping and being formed on a substrate; a drain metal layer connected with a portion of the first doped region;
	a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall;
	a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region, thereby forming a contact surface between said second doped region and said third doped region; a source metal layer connected with the third doped region;
a fourth doped region of said first material, having a fourth doping and formed between the first and second doped regions; wherein:
	the first doped region has a first width along a first direction parallel to said top surface of said second doped region;
the second doped region has a second width along said first direction;
the third doped region has a third width along said first direction;
the second width being smaller than the first and third widths;
the first doped region, the second doped region, and the third doped region being of a first conductivity type.

13. 	(currently amended) A method of making a vertical field-effect transistor (FET), comprising:
            providing a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a drain metal layer being connected with a portion of the first doped region;
            providing a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; 
            providing a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of said second doped region as well as on at least a portion of said at least one side wall of said second doped region; a source metal layer being connected with the third doped region; and
providing a fourth doped region of said first material, having a fourth doping and formed between the first and second doped regions; wherein:
the first doped region has a first width along a first direction parallel to said surface of the substrate;
the second doped region has a second width along said first direction;
the third doped region has a third width along said first direction;
the second width being smaller than the first and third widths;
the first doped region, the second doped region, and the third doped region being of a first conductivity type.


24. (Currently amended) A vertical field-effect transistor (FET), comprising:
	a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a drain metal layer connected with a portion of the first doped region;
	a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; 
	a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; a source metal layer connected with the third doped region;
a fourth doped region of said first material, having a fourth doping and formed between the first and second doped regions; wherein:
	the first doped region has a first width along a first direction parallel to said surface of the substrate;
the second doped region has a second width along said first direction;
the third doped region has a third width along said first direction; and
	the second width being smaller than the first and third widths.

28. (Currently amended) A vertical field-effect transistor (FET), comprising:
	a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate;
	a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; 
	a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; and
a fourth doped region of said first material, having a fourth doping and formed between the first and second doped regions; wherein:
	the first doped region has a first width along a first direction parallel to said surface of the substrate;
the second doped region has a second width along said first direction;
the third doped region has a third width along said first direction;
	the second width being smaller than the first and third widths;
the first doped region, the second doped region, and the third doped region being of a first conductivity type, wherein: 
the second doped region has a top portion and a bottom portion, 
said bottom portion of said second doped region is formed on the first doped region, 
said top surface of said second doped region is a top surface of said top portion of said second doped region,	
said at least one side wall of said second doped region is at least one side wall of said top portion of said second doped region,
said second width is a width of said bottom portion of said second doped region along said first direction;
said top portion of said second doped region has a fourth width along said first direction, and
said second width being smaller than the fourth width.

29. 	(new) A vertical field-effect transistor (FET), comprising:
	a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a source metal layer connected with a portion of the first doped region;
	a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; 
	a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; a drain metal layer connected with the third doped region; and
a fourth doped region of said first material, having a fourth doping and formed between the first and second doped regions; wherein:
	the first doped region has a first width along a first direction parallel to said surface of the substrate;
the second doped region has a second width along said first direction;
the third doped region has a third width along said first direction;
	the second width being smaller than the first and third widths;
the first doped region, the second doped region, and the third doped region being of a first conductivity type. 



Allowable Subject Matter

Claims 1-2, 4-14, 16-19 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a drain metal layer connected with a portion of the first doped region; a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; a source metal layer connected with the third doped region”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “a first doped region of a first material, said first doped region having a first doping and being formed on a substrate; a drain metal layer connected with a portion of the first doped region; a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region, thereby forming a contact surface between said second doped region and said third doped region; a source metal layer connected with the third doped region”, with combination of remaining features, as recited in claim 11.

The primary reason for the allowance of the claims is the inclusion of the limitation “the second contact area is larger than the first contact area; the first doped region, the second doped region, and the third doped region being of a first conductivity type; the first doped region comprises a fourth doped region and a fifth doped region; the fourth doped region having a fourth doping and being formed on said substrate; said fifth doped region having a fifth doping and being formed on said fourth doped region, thereby forming a third contact area between said fourth doped region and said fifth doped region; said first contact area is formed between said fifth doped region and said second doped region; and said third contact area is larger than said first contact area”, with combination of remaining features, as recited in claim 12.

The primary reason for the allowance of the claims is the inclusion of the limitation “ providing a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a drain metal layer being connected with a portion of the first doped region; providing a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; providing a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of said second doped region as well as on at least a portion of said at least one side wall of said second doped region; a source metal layer being connected with the third doped region”, with combination of remaining features, as recited in claim 13.

The primary reason for the allowance of the claims is the inclusion of the limitation “ a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a drain metal layer connected with a portion of the first doped region; a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; a source metal layer connected with the third doped region”, with combination of remaining features, as recited in claim  24.

The primary reason for the allowance of the claims is the inclusion of the limitation “ the first doped region, the second doped region, and the third doped region being of a first conductivity type, wherein: the second doped region has a top portion and a bottom portion, said bottom portion of said second doped region is formed on the first doped region, said top surface of said second doped region is a top surface of said top portion of said second doped region, said at least one side wall of said second doped region is at least one side wall of said top portion of said second doped region, said second width is a width of said bottom portion of said second doped region along said first direction;
said top portion of said second doped region has a fourth width along said first direction, and said second width being smaller than the fourth width.”, with combination of remaining features, as recited in claim 28.

The primary reason for the allowance of the claims is the inclusion of the limitation “ a first doped region of a first material, said first doped region having a first doping and being formed on a surface of a substrate; a source metal layer connected with a portion of the first doped region; a second doped region of said first material, said second doped region having a second doping and being formed on the first doped region, said second doped region having a top surface as well as at least one side wall; a third doped region of said first material, said third doped region having a third doping and being formed on said top surface of the second doped region as well as on at least a portion of said at least one side wall of said second doped region; a drain metal layer connected with the third doped region”, with combination of remaining features, as recited in claim 29.

CHO et al (US 2013/0306983 A1) discloses MIS transistor 1 is now described. The MIS transistor 1 includes an SiC substrate 5 of an n.sup.+ type (whose concentration is 1.times.10.sup.18 to 1.times.10.sup.21 cm.sup.-3, for example). The SiC substrate 5 functions as a drain of the MIS transistor 1 according to the embodiment, while a front surface 6 (the upper surface) thereof is an Si plane, and a rear surface 7 (the lower surface) thereof is a C plane (Fig [1], Para [0086]).

However, CHO fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 11-13, 24, and 28-29.

Claims 2, 4-10, 14, 16-19 and 25-27 are allowed as those inherit the allowable subject matter from clams 1, 11-13 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898